UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 09-8176


ANTHONY WILLIAMS,

                Petitioner - Appellant,

          v.

THEODIS BECK,

                Respondent - Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Graham C. Mullen,
Senior District Judge. (3:07-cv-00422-GCM)


Submitted:   September 30, 2010            Decided:   October 7, 2010


Before NIEMEYER, AGEE, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Anthony Williams, Appellant       Pro Se.      Mary   Carla Hollis,
Assistant Attorney  General,       Raleigh,   North   Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Anthony Williams seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2254 (2006) petition.

The order is not appealable unless a circuit justice or judge

issues     a     certificate       of    appealability.               See    28     U.S.C.

§ 2253(c)(1) (2006).             A certificate of appealability will not

issue     absent     “a     substantial      showing       of    the    denial      of   a

constitutional right.”            28 U.S.C. § 2253(c)(2) (2006).                  When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating         that   reasonable      jurists      would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El     v.   Cockrell,     537    U.S.      322,    336-38

(2003).        When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                            Slack,

529 U.S. at 484-85.              We have independently reviewed the record

and conclude that Williams has not made the requisite showing.

Accordingly,       we     deny   Williams’s       motion   for    a    certificate       of

appealability and dismiss the appeal.                      We dispense with oral

argument because the facts and legal contentions are adequately




                                             2
presented in the materials before the court and argument would

not aid the decisional process.

                                                     DISMISSED




                                  3